DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that Grant’s teaching of the use of a removable cap as a means for disposal of the smoking article and lowers the ignition propensity of the smoking article is incompatible with providing a flavor modifying agent in the cylindrical element of the removable cap because many flavor modifying agents are volatile and increase the ignition propensity of any element, these arguments made were not in commensurate in scope of the claim. Specifically, the flavor modifying agents being volatile are not recited in the claim or the specification. Furthermore, Penrose discloses the flavor modifying agent may comprise flavourants such as, for example only, menthol, lemon, orange, lime, coffee or tea. Leaf based flavourants, such as tobacco, menthol, tea and so forth, may be added to the filter insert unit 30 in whole leaf form and/or as extracts [0083]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention in view of Grant and Penrose to select a non-volatile flavor modifying agent because it has been held that wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation n re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2015/0027458) and further in view of Penrose et al. (US 2014/0332014).
Regarding claim 1, Grant teaches an attachable unit 30 to be attached to a smoking article rod 20 by a user to modify an aerosol generated by the smoking article rod, the attachable unit 30 comprising: 
a cylindrical element 31; 
a tubular element 32, wherein the cylindrical element 31 and tubular element 32 are aligned on a longitudinal axis (depicted in fig. 2) and connected together by a sheet material 33 wrapping at least a portion of the cylindrical element and tubular element (The removable cap 30 may be circumscribed by tipping paper [0092]) and wherein the tubular element defines a recess to receive at least a portion of the smoking article rod when the attachable unit is attached to the smoking article rod. Grant further discloses non-tobacco volatile flavour 
Regarding claim 2, Grant teaches the tubular element 32 comprises a foam [0066], i.e. a resiliently deformable material. 
Regarding claim 3, Grant teaches the tubular element has a wall thickness of between 0.2mm and 5mm (An outer tube 36 is disposed concentrically outside the inner tube 35 and is formed from cardboard having a thickness of about 0.2 mm [0093]).
Regarding claim 4, Grant does not explicitly disclose the tubular element has an internal diameter of between 4mm and 10mm and a manufacturing tolerance for said internal diameter of less than +/- 0.1mm. However it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04IV (A)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention to correspond to claimed invention. 
Regarding claim 5-6, Grant teaches the cylindrical element comprises fibrous filtration material (The filter 31 is a conventional mouthpiece filter formed from cellulose acetate [0092]).

Regarding claim 7-8, Grant does not explicitly teach a raised area extending from an inner surface of the recess and wherein the raised area is annular and extends circumferentially around the inner circumferential surface of the recess for contacting an outer surface of the smoking article rod when the at least a portion of the smoking article rod is received in the recess. However Penrose also directed to filter and insertable filter unit discloses a filter 20 and a filter insert unit 30 with yet another alternative mechanical locking mechanism. The surface of the filter insert unit 30 is provided with several raised spots 34 arranged thereon to improve the frictional fit between the recess 25 of the filter 20 and the filter insert unit 30 [0098]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Grant to include the raised area of Penrose in order to improve the fit between the cylindrical element and tubular element. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747               

/ERIC YAARY/Examiner, Art Unit 1747